IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


EX REL. ANTONIO BUNDY,                  : No. 65 EM 2017
                                        :
                 Petitioner             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
PHILADELPHIA COUNTY,                    :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 11th day of July, 2017, the Action in Mandamus is DENIED.